DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 32, 33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2020/0066219, hereinafter “Hsu”) in view of Kim et al. (US 2020/0014897, hereinafter “Kim”).
With respect to Claim 38 (New), Hsu teaches a method comprising:
receiving input pixel data associated with a pixel of a display panel (Hsu: Fig. 1, acquiring, in step S1, image data for each subpixel); and
obtaining a blending ratio for each subpixel of the pixel (Hsu: Para. [0032]; Fig. 1, S2), comprising one selected from the group consisting of:
A. determining a look-up table that represents a correspondence between a position in the display panel and the blending ratio (Hsu: Para. [0072], and
determining the blending ratio based on the look-up table (Hsu: Para. [0075]),
B. determining a look-up table that represents a correspondence between a position in the display panel and the blending ratio (Hsu: Para. [0074]), and
determining the blending ratio based on the look-up table (Hsu: Para. [0075]), and
C. determining a look-up table that represents a correspondence between a position in the display panel and a curvature of the display panel (Hsu: Para. [0075]),
determining the curvature of the display panel based on the look-up table (Hsu: Para. [0075]), and determining the blending ratio based on the determined curvature (Hsu: Para. [0075]);
generating output voltage data by processing the input pixel data using the blending ratio (Hsu: Paras. [0070] and [0075], determining the data voltage output to each sub-pixel according to the radius of curvature and the gray scale corresponding to the sub-pixel may include the following steps S06 to S08);
and driving the display panel based on the output voltage data (Hsu: Fig. 5; Paras. [0101] and [0107]).
Hsu fails to expressly disclose using a free-form curve or a quadratic curve.
However, Kim discloses using a free-form curve or a quadratic curve (Kim: Para. [0029]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method, as taught by Hsu, to incorporate representing the LUT using Bezier curves, as taught by Kim, in order to avoid the occurrence of banding artifacts in the tone mapping (Kim: Para. [0064]).

With respect to Claim 39 (New), the combination of Hsu as modified by Kim teaches the method of claim 38, wherein the free-form curve comprises a Bezier curve (Kim: Para. [0029]).
Apparatus claims (26 & 27) are drawn to the apparatus corresponding to the method of using same as claimed in claims (38 & 39).  Therefore, apparatus claims (26 & 27) correspond to method claims (38 & 39), and are rejected for the same reasons of obviousness as used above.
Apparatus claims (32 & 33) are drawn to the apparatus corresponding to the method of using same as claimed in claims (38 & 39).  Therefore, apparatus claims (32 & 33) correspond to method claims (38 & 39), and are rejected for the same reasons of obviousness as used above.

Claims 28-31, 34-37 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Kim, as applied to claims 26, 32 and 38 above, and further in view of Jeon et al. (US 2019/0051230, hereinafter “Jeon”).
With respect to Claim 40 (New), the combination of Hsu as modified by Kim teaches the method of claim 38.
Hsu and Kim fail to expressly disclose:
wherein the obtaining of the blending ratio is performed based on eye tracking data of a user observing the display panel.
However, Jeon discloses:
wherein the obtaining of the blending ratio is performed based on eye tracking data of a user observing the display panel (Jeon: Fig. 12; Para. [0072], viewing angle calculator 101 calculates viewing angle information EA).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display, as taught by Hsu and Kim, to incorporate the measurement of a user’s viewing  angle, as taught by Jeon, in order to correct data signals based on the viewing angle and bending portions of the display panel (Jeon: Para. [0078]).

With respect to Claim 41 (New), the combination of Hsu as modified by Kim and Jeon teaches the method of claim 40, wherein the eye tracking data is generated based on a camera image captured by a camera (Jeon: Para. [0072]).

With respect to Claim 42 (New), the combination of Hsu as modified by Kim and Jeon teaches the method of claim 40, wherein the eye tracking data is generated based on a camera image captured by a camera and gyro data obtained by a gyro sensor (Jeon: Fig. 12; Paras. [0072] – [0074]).

With respect to Claim 43 (New), the combination of Hsu as modified by Kim and Jeon teaches the method of claim 38, wherein the obtaining of the blending ratio is performed based on at least one selected from the group consisting of temperature distribution data of the display panel, ambient light distribution data of the display panel, and color temperature distribution data of the display panel (Jeon: Para. [0092]).

Apparatus claims (28, 29, 30 & 31) are drawn to the apparatus corresponding to the method of using same as claimed in claims (40, 41, 42 & 43).  Therefore apparatus claims (28, 29, 30 & 31) correspond to method claims (40, 41, 42 & 43), and are rejected for the same reasons of obviousness as used above.
Apparatus claims (34, 35, 36 & 37) are drawn to the apparatus corresponding to the method of using same as claimed in claims (40, 41, 42 & 43).  Therefore apparatus claims (34, 35, 36 & 37) correspond to method claims (40, 41, 42 & 43), and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625